Pratt, J.
The verdict rendered by the jury finds some support in the testimony of the plaintiff, and it is probable that a nonsuit at close of plaintiff’s case would not have been sustainable. But the testimony was open to grave criticism, and had the cause been decided upon the plaintiff’s testimony simply, the jury might well have hesitated before basing upon it a verdict. The evidence introduced by defendant fully contradicted that of the plaintiff. The witnesses were numerous, and, with the exception of defendant and Mrs. Boues, were without interest in the result. Much of their evidence is not to be reconciled with'that of the plaintiff, and we are not able to see how he can be believed unless many others are to be discredited. Some part of his evidence may perhaps be explained on the ground of ignorance, but a great part, we think, must be ascribed to a deliberate desire to misstate the truth. So thoroughly contradicted was he that we think the jury should have regarded his testimony as unworthy of belief. Upon the whole case it is clear the verdict should not be allowed to stand. The plaintiff was allowed to prove that he made complaints to other parties in the absence of defendant. That was error, and must have been injurious to defendant. Verdict set aside, judgment reversed, new trial ordered, costs to abide event.